Ector, P. J.
The motion of the counsel for the state to dismiss this appeal for the want of.a final judgment must be granted. The entry in the court below, by which it was, doubtless, supposed a final judgment was rendered in the case, does not contain the requisites of a final judgment of conviction, from which only a defendant is allowed to appeal in a criminal case, except in a matter of habeas corpus. Pasc. Dig., Art. 3183. See the case of Mayfield v. The State, 40 Texas, 289, and also the case of Anschincks v. The State, 43 Texas, 587.
The. entry in this case at bar, from which we learn the action of the court, shows that. defendant" “is guilty as found by the jury.” It should have been further shown by the entry that the defendant was condemned to be punished as so determined by the jury, setting forth particularly the *303amount and duration of the punishment to which he became subject by reason of the indictment and the verdict.
We would refer the county attorney to the specific directions given by our supreme court in the cases of Mayfield v. The State, and of Anschincks v. The State, as to the proper manner in which a final judgment of conviction should be entered, and would suggest, as we have done before, that, if he will see that these directions are observed by the clerk, much time and expense would be saved to the courts and the country.
The appeal is dismissed for the want of a final judgment.

Appeal dismissed.